         Case 1:19-cr-00067-PGG Document 102 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-                                           ORDER

CHRISTOPHER HAMMATT and SUSAN                                19 Cr. 67 (PGG)
HAMMATT,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

October 30, 2020, is adjourned to November 30, 2020 at 10:00 a.m. as to Defendants Susan

Hammatt and Christopher Hammatt, and that the deadline for pre-trial motions is adjourned to

November 27, 2020 as to Defendants Susan Hammatt and Christopher Hammatt.

               Upon the applications of Defendant Susan Hammatt, by and through her attorney

Judith Vargas, and Defendant Christopher Hammatt, by and through his attorney Donald

duBoulay, and with the consent of the United States of America, by and through its counsel,

Assistant United States Attorney Nicholas Chiuchiolo, it is further ORDERED that the time from

October 30, 2020 through November 30, 2020 is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of this

continuance outweigh the interest of the public and Defendants Susan Hammatt and Christopher

Hammatt in a speedy trial, because it will permit the parties to continue their discussions

regarding a pretrial disposition.

Dated: New York, New York
       October 29, 2020
